 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CARINA CONERLY,                                 No. 2:20-cv-0362-KJM-KJN PS
12                       Plaintiff,                      ORDER
13            v.                                         (ECF No. 6)
14       SUPERIOR COURT OF CALIFORNIA,
         et al.,
15
                         Defendants.
16

17           On February 18, Plaintiff filed a Complaint, paid the filing fee, and also filed a motion to

18   proceed in forma pauperis (IFP).1 (ECF Nos. 1, 2). On February 21, Plaintiff filed a motion to

19   appoint counsel. (ECF No. 6.)

20           Any successful application for appointment of counsel must comply with criteria set forth

21   in Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301 (9th Cir. 1981). Before

22   appointing counsel to a plaintiff, the court must consider (1) plaintiff’s financial resources, (2) the

23   efforts already made by plaintiff to secure counsel, and (3) plaintiff’s likelihood of success on the

24   merits. Id. at 1318. “The plaintiff has the burden of proof and must meet all three factors.”

25   Reddy v. Precyse Sols. LLC, 2013 WL 2603413, at *1 (E.D. Cal. June 11, 2013) (citing Castner

26   v. Colorado Springs Cablevision, 979 F.2d 1417, 1421 (10th Cir.1992)). Appointment of counsel

27
     1
      This matter proceeds before the undersigned pursuant to 28 U.S.C. § 636(c) and Local Rule
28   302(c)(21).
                                                     1
 1   is not a matter of right. See Ivey v. Bd. of Regents, 673 F. 2d 266 (9th Cir. 1982). Moreover,

 2   “counsel may be designated under section 1915(d) only in ‘exceptional circumstances’. . .

 3   [which] requires an evaluation of both ‘the likelihood of success on the merits [and] the ability of

 4   the petitioner to articulate [her] claims pro se in light of the complexity of the legal issues

 5   involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (cleaned up).

 6              Plaintiff asserts that two submitted declarations satisfy the first two Bradshaw factors.

 7   (See ECF No. 6.) She claims her application for IFP status satisfies a finding of indigency, and

 8   claims her declaration as to her efforts to obtain an attorney satisfies the ‘efforts’ factor.2

 9   Regardless of these factors, the Court declines to appoint counsel based on the third Bradshaw

10   factor. Plaintiff asserts in a conclusory manner that she will prevail in her claims against the

11   Superior Court system and its personnel for alleged civil rights violations in connection with a

12   state-court proceeding. (See ECF No. 1.) Without deciding whether her claims are viable, it is

13   too soon in the litigation to tell whether Plaintiff can succeed on the merits.

14              Further, the Court sees no “exceptional circumstance” that would warrant counsel to be

15   appointed. The “exceptional circumstances” standard is met through evaluation of the likelihood

16   of success on the merits and the ability of plaintiffs to articulate their claims in light of the

17   complexity of the legal issues involved. Wilborn, 789 F.2d at 1331 (quoting Weygtandt v. Look,

18   718 F.2d 952, 954 (9th Cir. 1983)). The Court sees no complex issues currently active. This case

19   is still in its initial phase, as Plaintiff appears to have served Defendants with process just

20   recently, none of whom have answered. The Court therefore does not find this matter to be so
21   complex as to warrant the appointment of counsel.

22              Accordingly, it is HEREBY ORDERED that Plaintiff’s motion to appoint counsel (ECF

23   No. 6) is DENIED. Further, because the filing fee has been satisfied, Plaintiff’s motion to

24   proceed in forma pauperis is DENIED WITHOUT PREJUDICE as MOOT. (ECF No. 2.)

25   Dated: March 4, 2020

26
27   cone.362

28   2
         However, the Court notes Plaintiff paid the filing fee, and has not granted her IFP request.
                                                          2
